DETAILED ACTION
1.	This office action is in response to U.S. Patent Application No.: 17/237,203 filed on 8/16/21 with effective filing date 10/23/2017. Claims 21-40 are pending.
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim 21-23, 27-29 & 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Tawfig et al. US 2004/0160514 in view of Griffiths et al. US 2006/0101916 A1. 
Per claim 21, Tawfig et al. discloses a borescope, comprising: a housing  (para: 38 & fig. 1-2, e.g. the camera 210 may be housed within a housing chamber 212 for protection; this camera assembly housing chamber 212, generally cylindrical in this embodiment).
Tawfig et al. fails to explicitly disclose an ultrasound sensor configured to rotate about a first axis; and a controller configured to receive measurements from the ultrasound sensor to determine a volume of a borehole in which the borescope is located.
Griffiths et al. however in the same field of endeavor teaches an ultrasound sensor configured to rotate about a first axis (para: 19, e.g. FIG. 1 shows a logging tool (1) inserted in a borehole (3); the logging tool (1) may include various devices, such as an ultrasound transducer (5), for measuring the borehole or formation properties) and a controller configured to receive measurements from the ultrasound sensor to determine a volume of a borehole in which the borescope is located (para: 24 & 28, e.g. the first ultrasound transducer (37) is used as a transmitter, while the second ultrasound transducer (39) is used as a receiver; this embodiment may be incorporated into any logging tool to determine the velocity of an ultrasound pulse in the mud in downhole environments; the velocity of propagation of the ultrasound pulse within the mud channel (29) is computed by dividing the mud channel diameter (D.sub.mc) by one half the travel time (t/2 ). 
Therefore, in view of disclosures by Griffiths et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Tawfig et al. and Griffiths et al. in order to determination of velocity of ultrasound propagation in a drilling fluid in a downhole environment. 
Per claim 22, Griffiths et al.  further teaches the borescope of claim 21, wherein the ultrasound sensor is configured to move along the first axis (para: 19, e.g. FIG. 1 shows a logging tool (1) inserted in a borehole (3); the logging tool (1) may include various devices, such as an ultrasound transducer (5), for measuring the borehole or formation properties).
Per claim 23, Griffiths et al. further teaches the borescope of claim 21, wherein the first axis extends toward a bottom of the borehole, and the ultrasound sensor is configured to rotate through an angle range of 360 degrees about the first axis and configured to measure a distance to a side of the borehole (para: 24 & 28, e.g. The first ultrasound transducer (37) is used as a transmitter, while the second ultrasound transducer (39) is used as a receiver; this embodiment may be incorporated into any logging tool to determine the velocity of an ultrasound pulse in the mud in downhole environments; the velocity of propagation of the ultrasound pulse within the mud channel (29) is computed by dividing the mud channel diameter (D.sub.mc) by one half the travel time (t/2 ).
Per claim 27, Tawfig et al. further discloses the borescope of claim 21, further comprising an imaging assembly configured to visualize a region exterior of the borescope (para: 38 & fig. 1-2, e.g. the camera 210 may be housed within a housing chamber 212 for protection; this camera assembly housing chamber 212, generally cylindrical in this embodiment).
Per claim 28, Tawfig et al. discloses a method for measuring a borehole using a borescope (para: 38 & fig. 1-2, e.g. the camera 210 may be housed within a housing chamber 212 for protection; this camera assembly housing chamber 212, generally cylindrical in this embodiment).
Tawfig et al. fails to explicitly disclose rest of the limitations of the claim. 
Griffiths et al. however in the same field of endeavor teaches determining a volume of the borehole by rotating a first ultrasound sensor at a plurality of axial positions relative to the bottom of the borehole, the first ultrasound sensor facing a side of the borehole (para: 24 & 28, e.g. the first ultrasound transducer (37) is used as a transmitter, while the second ultrasound transducer (39) is used as a receiver; this embodiment may be incorporated into any logging tool to determine the velocity of an ultrasound pulse in the mud in downhole environments; the velocity of propagation of the ultrasound pulse within the mud channel (29) is computed by dividing the mud channel diameter (D.sub.mc) by one half the travel time (t/2 ); and outputting information representing the determined thickness and the determined volume (para:  25 & 36, e.g. an ultrasound pulse is transmitted from the first ultrasound transducer (37) into the mud channel (29); then, the time that takes the ultrasound pulse to travel from the first ultrasound transducer (37) through the mud in the channel to the second ultrasound transducer (39) is measured; the apparatus of this embodiment is useful for determining the velocity of an ultrasound pulse in the mud in the annulus; the mud in the annulus is frequently mixed with earth cuttings and/or formation fluids; with the ability to determine a precise velocity of an ultrasound pulse in the mud in annulus, it becomes possible to infer the properties (e.g., temperatures, pressure, compressibility, or formation fluid contamination) of the mud in the annulus).
Therefore, in view of disclosures by Griffiths et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Tawfig et al. and Griffiths et al. in order to determination of velocity of ultrasound propagation in a drilling fluid in a downhole environment. 
Per claim 29, Tawfig et al. further discloses the method of claim 28, wherein outputting the information representing the determined volume includes outputting the information to a user interface (para: 30, e.g. the borescope system also provides a line 114 to a computer 118 for displaying and recording the captured images).
Per claim 32, Tawfig et al. discloses the method of claim 29, further comprising capturing images of at least one of the side of the borehole or the bottom of the borehole using one or more cameras  (para: 38 & fig. 1-2, e.g. the camera 210 may be housed within a housing chamber 212 for protection. This camera assembly housing chamber 212, generally cylindrical in this embodiment).
Per claim 33, Tawfig et al. discloses a borescope, comprising: a housing extending in a first direction (para: 38 & fig. 1-2, e.g. the camera 210 may be housed within a housing chamber 212 for protection; this camera assembly housing chamber 212, generally cylindrical in this embodiment).
Tawfig et al. fails to explicitly disclose a first ultrasound sensor configured to move within a borehole, and a controller configured to receive a plurality of outputs from the first ultrasound sensor at a plurality of positions, respectively, and to use the plurality of outputs to determine a volume of the borehole.
Griffiths et al. however in the same field of endeavor teaches a first ultrasound sensor configured to move within a borehole (para: 19, e.g. FIG. 1 shows a logging tool (1) inserted in a borehole (3); the logging tool (1) may include various devices, such as an ultrasound transducer (5), for measuring the borehole or formation properties), and a controller configured to receive a plurality of outputs from the first ultrasound sensor at a plurality of positions, respectively, and to use the plurality of outputs to determine a volume of the borehole  (para: 24 & 28, e.g. the first ultrasound transducer (37) is used as a transmitter, while the second ultrasound transducer (39) is used as a receiver; this embodiment may be incorporated into any logging tool to determine the velocity of an ultrasound pulse in the mud in downhole environments; the velocity of propagation of the ultrasound pulse within the mud channel (29) is computed by dividing the mud channel diameter (D.sub.mc) by one half the travel time (t/2 ).
Therefore, in view of disclosures by Griffiths et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Tawfig et al. and Griffiths et al. in order to determination of velocity of ultrasound propagation in a drilling fluid in a downhole environment. 
Per claim 34, Griffiths et al. further teaches the borescope of claim 33, further comprising one or more motors configured to move the first ultrasound sensor (para: 24 & 28, e.g. the first ultrasound transducer (37) is used as a transmitter, while the second ultrasound transducer (39) is used as a receiver; this embodiment may be incorporated into any logging tool to determine the velocity of an ultrasound pulse in the mud in downhole environments).
Per claim 35, Griffiths et al. further teaches the borescope of claim 34, wherein the one or more motors includes: a first motor configured to rotate the first ultrasound sensor about an axis extending in the first direction; and a second motor configured to move the first ultrasound sensor in the first direction (para: 24 & 28, e.g. the first ultrasound transducer (37) is used as a transmitter, while the second ultrasound transducer (39) is used as a receiver; this embodiment may be incorporated into any logging tool to determine the velocity of an ultrasound pulse in the mud in downhole environments; the velocity of propagation of the ultrasound pulse within the mud channel (29) is computed by dividing the mud channel diameter (D.sub.mc) by one half the travel time (t/2 ).

5.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Tawfig et al. US 2004/0160514 in view of Griffiths et al. US 2006/0101916 A1 and Guijt et al. US 2014/0118334 A1. 
Per claim 30, Tawfig in view of Griffiths fails to explicitly disclose the limitations of claim 28.
Guijt et al. however teaches the method of claim 28, further comprising calculating a three- dimensional visualization of the borehole based on an output from the first ultrasound sensor (para: 17, e.g. 3D visualization).
Therefore, in view of disclosures by Guijt et al., it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to combine Tawfig et al., Griffiths et al. and Guijt et al. in order to  


Allowable Subject Matter
6.	Claims 24-26, 31, 36-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Mitra et al. US 2012/0026306 A1, an image recording assembly for recording images of a stator vane of a compressor and a mechanism configured to magnetically couple the image recording assembly to a rotor blade.
	Sizer et al. US 4,938,060 e.g. a system and methods for the inspection of a well borehole and the formation around said borehole.
	Clark et al. US 8022983 b2, e.g. a borehole imaging tool for use in a wellbore penetrating an earth formation includes a pad hingedly connected to a collar, a sensor array carried by the pad.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Irfan Habib/Examiner, Art Unit 2485